ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for a rehearing, appellant contends that we erred in our original opinion by overruling his Bills of Exception Nos. 1 and 2 wherein he complained of the action of the trial court in permitting the injured party to testify to an act of sexual intercourse with appellant. His ground of objection was that she did not state the date when this act occurred; that it may have been more than a year prior to the return of the indictment. These bills are deficient, in this that they fail to recite that the act occurred more than a year before the indictment was returned, which was necessary for the bills to show error. However, since the death penalty was assessed as his punishment for the offense, we have re-examined the record to determine when the act complained of probably occurred, and we find that she testified that the act occurred last year during the time that school was in vacation. The record further shows that the indictment in this case was returned in January, 1949. Therefore, according to her testimony, the intercourse occurred in the summer of 1948, and within the period of one year.
He also claims that we erred in holding that the purported confession by appellant was admissible in evidence. We have again reviewed the question and are convinced that the matter was properly disposed of in our original disposition of this case.
The motion for rehearing is overruled.
Opinion approved by the court.